                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FELICIA DILLION,                                    Case No. 18-cv-04717-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE WHY THE
                                                 v.                                          CASE SHOULD NOT BE STAYED AND
                                   9
                                                                                             VACATING HEARING
                                  10     BET INFORMATION SYSTEMS, INC.,
                                                                                             Re: ECF No. 21
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Currently before the Court in this case is Defendant BET Information Systems, Inc.’s

                                  14   motion to compel arbitration. ECF No. 21. Plaintiff Felicia Dillion’s complaint alleges that

                                  15   Defendant misclassified her and other workers as independent contractors rather than employees,

                                  16   and as a result, violated numerous state and federal laws, including wage-and-hour and credit

                                  17   reporting requirements. ECF No. 17 ¶ 1.

                                  18          BET’s motion to compel arbitration requests that the Court stay Dillion’s derivative claims

                                  19   under California’s Private Attorneys General Act (“PAGA”) and compel her remaining claims to

                                  20   arbitration. ECF No. 21 at 7. In opposition, Dillion argues that her non-PAGA claims are

                                  21   exempted from the scope of the parties’ arbitration agreement by a carve-out provision permitting

                                  22   a party to, among other things, “seek injunctive relief or other equitable relief” in “any court of

                                  23   competent jurisdiction.” ECF No. 21-7 § 12.2.3. Dillion further asserts that BET’s motion should

                                  24   be denied because BET’s assertion that Dillion’s claims are outside the scope of the carve-out (i.e.,

                                  25   are arbitrable) is “wholly groundless.” ECF No. 29 at 20 (quoting Archer & White Sales, Inc. v.

                                  26   Henry Schein, Inc., 878 F.3d 488, 495 (5th Cir. 2017), cert. granted, 138 S. Ct. 2678 (2018)).

                                  27          In Henry Schein, the Fifth Circuit held that, even assuming that the arbitration agreement

                                  28   “clearly and unmistakably delegate[d] the question of arbitrability,” it did not need to submit the
                                   1   question to the arbitrator because the claim of arbitrability was “wholly groundless” given the

                                   2   plain language of the injunctive relief carve-out provision. Henry Schein, 878 F.3d at 495.1 The

                                   3   Supreme Court granted certiorari in Henry Schein, 138 S. Ct. 2678, to address the following

                                   4   question: “Whether the Federal Arbitration Act permits a court to decline to enforce an agreement

                                   5   delegating questions of arbitrability to an arbitrator if the court concludes the claim of arbitrability

                                   6   is ‘wholly groundless.’” See Henry Schein, Inc. v. Archer & White Sales, Inc., No. 17-1272 (U.S.

                                   7   2017). The Court held oral argument in Henry Schein on October 29, 2018. Id.

                                   8          In light of the Supreme Court’s present consideration of the issue of whether to recognize a

                                   9   “wholly groundless” exception – and its potential application to the scope of an injunctive relief

                                  10   carve-out provision – the Court hereby issues this order to show cause why the above-captioned

                                  11   case should not be stayed, including the resolution of the pending motion to compel arbitration,

                                  12   until the issuance of a decision in Henry Schein.
Northern District of California
 United States District Court




                                  13          Any party opposing issuance of such a stay shall file a brief of no longer than 10 pages by

                                  14   January 17, 2019. If no party files an opposition by that date, the Court will stay the case. If both

                                  15   parties file an opposition, the matter will be placed under submission unless the Court sets a

                                  16   hearing on the question of whether to stay the case. If only one party files an opposition, the other

                                  17   party will have until January 31, 2019 to file a brief in favor of staying the case, at which time the

                                  18   Court will take the matter under submission unless the Court sets a hearing. In any briefing, the

                                  19   parties should assume the Court finds resolution of this issue necessary to the resolution of BET’s

                                  20   motion.

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26
                                  27   1
                                        The Court notes that although both parties discuss the “wholly groundless” exception, the Ninth
                                  28   Circuit has not yet decided whether to adopt that exception. See Portland Gen. Elec. Co. v.
                                       Liberty Mut. Ins. Co., 862 F.3d 981, 986 n.3 (9th Cir. 2017), as amended (Aug. 28, 2017).
                                                                                         2
                                   1          In light of the foregoing, the Court vacates the hearing on the motion to compel arbitration,

                                   2   currently scheduled for January 10, 2019.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 28, 2018
                                                                                       ______________________________________
                                   5
                                                                                                     JON S. TIGAR
                                   6                                                           United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
